          Case 5:19-cv-01929-EJD Document 105-2 Filed 01/28/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN JOSE DIVISION

13   UNILOC 2017 LLC,                              )   Case No.:     5:19-cv-01929-EJD
                                                   )
14                      Plaintiff,                 )
                                                   )   [PROPOSED] ORDER GRANTING
15   v.                                            )   DEFENDANT APPLE INC.’S
                                                   )   ADMINISTRATIVE MOTION FOR
16   APPLE INC.,                                   )   RELIEF FROM PROTECTIVE ORDER
                                                   )
17                      Defendant.                 )
                                                   )
18
19          Having considered Defendant Apple Inc.’s (“Apple’s”) Motion for Relief from Protective

20 Order, and finding good cause therefor, the Motion is GRANTED.

21          IT IS HEREBY ORDERED THAT permission be granted (1) to Apple to share on an

22 Attorneys’ Eyes Only basis the following information and documents with counsel for Apple and

23 Intel Corporation (“Intel”) in Intel Corp. v. Fortress Investment Group, et al., 3:19-cv-07651-

24 EMC (N.D. Cal.) (“Antitrust Litigation”), and (2) for counsel for Apple and Intel in the Antitrust

25 Litigation to file under seal in the Antitrust Litigation portions of the following documents and

26 the information contained in them:

27

28
                                                  -1-
                  [PROP.] ORDER GRANTING APPLE’S ADMIN MTN FOR RELIEF FROM PROTECTIVE ORDER
                                                                        Case No. 5:19-cv-01929-EJD
     WEST\292927357.1
         Case 5:19-cv-01929-EJD Document 105-2 Filed 01/28/21 Page 2 of 3



 1                  The price paid by the prior owner and various Uniloc entities to acquire the
                     portfolio that includes the ’252 patent, as reflected in multiple patent assignment
 2                   and purchase agreements:
 3
                         o PENDRELL_00016910
 4
                         o PENDRELL_00017340
 5
                         o PENDRELL_00017429
 6
                         o UNILOC_PENDRAGON_0441
 7
                         o UNILOC_PENDRAGON_1331
 8
                         o UNILOC_PENDRAGON_0051
 9
                         o UNILOC_PENDRAGON_0090
10

11                       o UNILOC_PENDRAGON_0110

12                       o UNILOC_PENDRAGON_1830

13                       o UNILOC_PENDRAGON_0100

14                       o UNILOC_PENDRAGON_1820
15                       o UNILOC_PENDRAGON_1992
16                       o UNILOC_PENDRAGON_1839
17
                         o UNILOC_PENDRAGON_1978
18
                    The price paid by various licensees to Uniloc to acquire rights to the ’252 patent,
19                   as reflected in license agreements:

20                       o UNILOC_PENDRAGON_4339
21                       o UNILOC_PENDRAGON_2789
22                       o UNILOC_APPLE_1929_673
23
                         o UNILOC_APPLE1692_4779
24
                         o UNILOC_APPLE1692_2126
25
                         o UNILOC_APPLE1692_2201
26
                         o UNILOC_APPLE1692_2273
27
                         o UNILOC_PENDRAGON_2759-774
28
                                                    -2-
                    [PROP.] ORDER GRANTING APPLE’S ADMIN MTN FOR RELIEF FROM PROTECTIVE ORDER
                                                                          Case No. 5:19-cv-01929-EJD
     WEST\292927357.1
         Case 5:19-cv-01929-EJD Document 105-2 Filed 01/28/21 Page 3 of 3



 1                      o UNILOC_PENDRAGON_2742-758
 2                      o UNILOC_PENDRAGON_2706-741
 3                      o UNILOC_PENDRAGON_2668-705
 4
            IT IS SO ORDERED.
 5

 6          Dated: __________________                 ____________________________
 7                                                    Honorable Judge Edward J. Davila

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  -3-
                  [PROP.] ORDER GRANTING APPLE’S ADMIN MTN FOR RELIEF FROM PROTECTIVE ORDER
                                                                        Case No. 5:19-cv-01929-EJD
     WEST\292927357.1
